In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                               _________________
                                NO. 09-12-00238-CR
                               _________________

                  PATRICK STEVAN HERRINGTON, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee
________________________________________________________________________

                      On Appeal from the 1A District Court
                            Jasper County, Texas
                           Trial Cause No. 10759JD
________________________________________________________________________

                           MEMORANDUM OPINION

      A jury convicted Patrick Stevan Herrington of aggravated sexual assault of a

child. In two issues, Herrington contends that the trial court erred in failing to issue

findings of fact and conclusions of law after the trial court denied his motion to

suppress his statement. Herrington argues that this was a violation of his due

process rights.

      Section 6 of article 38.22 states, “[i]n all cases where a question is raised as

to the voluntariness of a statement of an accused, the court must make an
                                           1
independent finding in the absence of the jury as to whether the statement was

made under voluntary conditions.” Tex. Code Crim. Proc. Ann. art. 38.22, § 6

(West Supp. 2013). It further provides that if the court finds that the statement was

voluntary and admissible as a matter of law and fact, “the court must enter an order

stating its conclusion as to whether or not the statement was voluntarily made,

along with the specific finding of facts upon which the conclusion was based[.]”

Id.

      After the parties filed their appellate briefs, the trial court issued findings of

fact and conclusions of law regarding defendant’s motion to suppress, which was

made part of the appellate record. These findings of fact and conclusions of law

state the trial court’s conclusions regarding the voluntariness of Herrington’s

statement and specify the findings of fact on which its conclusions were based.

Neither party filed an amended or supplemental brief. The mere absence of the

findings of fact and conclusions of law from the record seemingly forms the entire

basis of both of Herrington’s issues on appeal. Accordingly, we overrule

Herrington’s issues as they have been rendered moot by the trial court’s findings of

fact and conclusions of law that were entered after Herrington filed his brief. See

Beltran v. Beltran, 324 S.W.3d 107, 110 (Tex. App.—El Paso 2010, no pet.) (“A

case is rendered moot when: (1) it appears that a party seeks to obtain a judgment

                                          2
upon some controversy, when in reality none exists; or (2) a party seeks a

judgment upon some matter which cannot have a practical legal effect upon a then

existing controversy.”). We affirm the judgment of the trial court.

      AFFIRMED.

                                             ______________________________
                                                    CHARLES KREGER
                                                          Justice

Submitted on December 2, 2013
Opinion Delivered January 29, 2014
Do not publish

Before McKeithen, C.J., Kreger, and Horton, JJ.




                                         3